Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
                                                           

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7, 9-10, 13-15, 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bueermann (2003/0190939).

“The sensor for determining the transverse distribution of straw should be located upstream from the outlet of the discharge assembly. Consequently, cost advantageous sensors with a relatively small range can be used. They can be arranged at a relatively protected place inside the housing of the discharge assembly, in this specific case, the straw chopper.”

“(17) The sensors are used to determine the transverse distribution of the straw. In order to avoid using expensive sensors with a relatively high range, it is possible to distribute several sensors quantity of straw that flows by, and it is preferably determined by a potentiometer.”

“The sensor for determining the transverse distribution of straw should be located upstream from the outlet of the discharge assembly. Consequently, cost advantageous sensors with a relatively small range can be used. They can be arranged at a relatively protected place inside the housing of the discharge assembly, in this specific case, the straw chopper.”


1. (Currently Amended) A residue management system for an agricultural harvester, the agricultural harvester including a chopper with a knife assembly for reducing size of crop residue, the residue management system comprising: 
a sensor arrangement in communication with one or more components of the chopper, the sensor arrangement including a plurality of sensors arranged on a stationary knife assembly of the knife assembly of the chopper to measure indicators of a mass flow rate of the crop residue (mass flow or crop distribution) through the chopper across a width of a stream of the crop residue (taught to be across the length or width of the assembly), based on measuring forces of the crop residue on the on the stationary cutting assembly, figs 2-4, see quotes above).  

“(9) FIG. 3 shows a vertical cross section through a straw chopper 66 that is equipped with another embodiment of the sensors 92 for determining the transverse distribution of the straw. The sensors 92' according to FIG. 3 comprise a plate 94 which, at the upstream end relative to the flow of the material, is articulated to the housing 72 so it can be pivoted about a horizontal axis. The plate 94 is supported on the housing 72 by a spring 56, and is mechanically coupled to a potentiometer 98. The straw presses the plate 94 toward the housing 72 against the force of the spring 96, so that the position--and thus the output voltage--of the potentiometer depends in each case on the quantity of straw that flows past the plate. The potentiometer 98 is electrically connected to the control device 90. In the illustrated embodiment, three such sensors 92' are distributed over the width of the flow of the straw.”

2. (Currently Amended) The residue management system of Claim 1, wherein the plurality of sensors are distributed across a width of the chopper along the stationary knife assembly to measure indicators of the mass flow rate at different locations across the width of the chopper (already addressed above; also see teachings with respect to one of the embodiments, that the sensors are distributed transversely over the width of the crop mass flow).  


controller receives signals from a sensor that senses the transverse distribution of the straw.” (ABSTRACT)
“Alternatively, or additionally, it is also conceivable to adjust the guide plates of a separator casing, which influence the number of rotations of the harvested material within the separator, on the basis of the sensor signals to achieve a uniform width distribution of the straw at the outlet of the separator.”
“For example, if the outer sensors 92 present a lower signal strength than the middle sensor 92, this means that too much straw has been directed to the middle of the straw chopper 66.”

3. (Original) The residue management system of Claim 2, further comprising: 
a processor device in communication with the sensor arrangement (controller 90); 
wherein the processor device is configured to: 
receive signals corresponding to the indicators of the mass flow rate measured by the plurality of sensors (the intended configuration is taught above); and 
determine a distribution of the crop residue across the width of the chopper based upon the indicators of the mass flow rate (determine the crop flow distribution, see quote above).  

4. (Original) The residue management system of Claim 3, wherein determining the distribution of the crop residue across the width of the chopper includes: 


5. (Currently Amended) The residue management system of Claim 6, wherein the plurality of sensors arranged on the stationary knife assembly includes a plurality of load cells associated with the plurality of knives of the stationary knife assembly (94’ sensors are considered “load cells” due to being activated by the force / load).  

6. (Currently Amended) The residue management system of Claim 1, wherein the plurality of sensors arranged on the stationary knife assembly are associated with a plurality of knives of the stationary knife assembly (as taught above, the sensors arranged on the assembly and associated with the knives 74).  

7. (Currently Amended) The residue management system of Claim 1 wherein the knife assembly further includes a rotating knife assembly (chopper 66 including flails/knives/blades 70).  

9. (Currently Amended) The residue management system of Claim 1, further comprising: one or more impact plates that extend at least partly into a flow path of the crop residue, wherein the sensor arrangement is further configured to measure impact forces of the crop residue on the one or more impact plates as further indicators of the mass flow rate (the impact sensors 92’ are taught to be load on the impact plates, using a respective spring and potentiometer, which is not claimed; NOTE: claim 1 does not specify the sensors of the sensor arrangement, whether it is in addition or an unspecified sensor arrangement or it is the particular sensor).
  
10. (Currently Amended) The residue management system of Claim 9, wherein the sensor arrangement further includes one or more springs coupled to the one or more impact plates and one or more displacement-measuring devices configured to measure displacement of the one or more springs (as already addressed above a displacement is due to the force / load on the plates, against the forces of the springs 96 that are coupled to the potentiometer 98; NOTE: the details of the force/load sensor(s) is/are not claimed).  

The following are already addressed in the sub-combination claims above, unless otherwise noted:

13. (Currently Amended) An agricultural harvester comprising: a header configured to harvest crop material; a residue processing system to process crop residue that is separated from the harvested crop material (fig 1); and 
a residue management system that includes a sensor arrangement in communication with one or more components of the residue processing system, the sensor arrangement being configured to measure indicators of a mass flow rate of the crop residue through the residue processing system, the 
  
14. (Original) The agricultural harvester of Claim 13, further comprising: a processor device in communication with the sensor arrangement; wherein the processor device is configured to: receive signals corresponding to the indicators of the mass flow rate measured by the plurality of sensors; and determine a distribution of the crop residue across the width of the residue processing system (cl. 3).  

15. (Original) The agricultural harvester of Claim 14, wherein the processor device is further configured to determine a total mass flow rate of the crop residue through the residue processing system (cl. 4).

  
The following method of using is inherent in view of the apparatus above, unless otherwise ntoed:



19. (Original) The method of Claim 18, further comprising: determining the total mass flow rate based upon determining the distribution of the crop residue.  

20. (Currently Amended) The method of Claim 18, wherein determining a distribution of the crop residue within the chopper includes: identifying, using the one or more processor devices, an indicator of the mass flow rate of the crop residue at each of multiple locations along the stationary knife assembly within the chopper; and calculating, using the one or more processor devices, an effective center of the mass flow rate within the chopper, based upon the indicator of the mass flow rate of the crop residue at each of multiple locations along the stationary knife assembly within the chopper (“effective center of the mass flow rate” is inherent in view of the structure that receives and determines localized mass flow rate for further control processes, which is not claimed or disclosed in applicant’s Disclosure).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9-10, 13-15, 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mayerle (2016/0044869), in view of Bueermann (2003/0190939).

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

In the claims listed below, Mayerle (2016/0044869) teaches, as detailed below, that it has been known to include a plurality of sensors along the stationary knife assembly, so that 
“the sensors measure crop flow at the sensor by detecting impact of crop material on the sensor,” 
not claimed).

“[0027] However, most preferably, the control system is actuated in response to a measurement of the distribution of the materials across the distribution chamber. This can preferably be done by a plurality or row of sensors of crop flow at spaced positions across the distribution chamber for providing said measurement of the distribution of the materials across the distribution chamber.

[0028] Preferably the sensors measure crop flow at the sensor by detecting impact by crop on the sensor. However, the sensors may be electrical sensors, optical sensors, mechanical sensors, and so forth.

[0029] Preferably there is provided a control flap member arranged at a rear of the distribution chamber movable to direct the materials into the housing or along a path by-passing over the housing or a second path by-passing the housing in front of the housing. In these cases the sensors preferably are mounted on the flap member in a row across an underside.”
“[0062] Within the housing is mounted a hub 37 which is carried on suitable bearings (not shown) for rotation about a hub axis at a center of the housing so that blade members 39 carried by the hub sweep around within the housing to entrap straw fed through the inlet 30 and to carry the straw and air past stationary blades 38 for chopping and for discharge through the outlet 16. The stationary blades 38 are mounted on the housing at a position approximately midway between the inlet 30 and the outlet 36 so that the blade members 39 sweep between the stationary blades in a cutting action.”

a plurality of sensors 52 of crop flow at spaced positions across the distribution chamber for providing the measurement of the distribution of the materials across the distribution chamber.”



[AltContent: textbox (a stationary knife bank / stationary blades)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (include a plurality of sensors along the stationary knife assembly)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    434
    504
    media_image1.png
    Greyscale
 (




for an agricultural harvester, the agricultural harvester including a chopper with a knife assembly for reducing size of crop residue, the residue management system comprising: 
a sensor arrangement in communication with one or more components of the chopper (fig 5), the sensor arrangement including a plurality of sensors (marked up) arranged on a stationary knife assembly (shown/taught above; although the flap is considered part of the assembly, a more limiting interpretation, than claimed, is not shown) of the knife assembly of the chopper to measure indicators of a mass flow rate of the crop residue through the chopper across a width of a stream of the crop residue (see quoted text above), based on measuring forces of the crop residue on the stationary knife assembly (although the example taught is shown to be an acoustic, however, Mayerle teaches any sensors could be used, see par. 28 above).  

Bueermann teaches for the transverse straw distribution / crop mass flow using a plurality of sensors (impact plates, force displacement members / spring or load cells etc.) arranged on the stationary cutting assembly (figs 2-4); 
and the location / arrangement is taught to be preferably upstream from the discharge assembly, i.e. in the knife bank / stationary knife assembly.

“The sensor for determining the transverse distribution of straw should be located upstream from the outlet of the discharge assembly. Consequently, cost advantageous sensors with a relatively can be arranged at a relatively protected place inside the housing of the discharge assembly, in this specific case, the straw chopper.”

“(7) The motors 88 are electric motors that are connected to a controller 90. The controller 90 is connected to three sensors 92 arranged at the bottom side of housing 72 of the straw chopper 66. The sensors 92, in the embodiment according to FIG. 2, are capacitive sensors that deliver signals which are a function of the quantity of conveyed crop material in close proximity in the housing 72 of the straw chopper 66. Based on the output signals of the three sensors 92, the controller 90 determines whether the left, the middle and the right side of the straw chopper 66 are fed with approximately the same quantities of straw.”

	It would have been obvious to one having ordinary skill in the art at the time the invention was made to arrange the sensors of Mayerle with the teachings of Bueermann, because discovering the optimal placement of the sensors is only requires a routine experimentation using sound engineering judgement.  
In Sakraida v. AG Pro, Inc., 425 U. S. 273 (1976), the Court derived from the precedents the conclusion that when a patent "simply arranges old elements with each performing the same function it had been known to perform" and yields no more than one would expect from such an arrangement, the combination is obvious. Id., at 282.  In this case, in view of Bueermann also, the arrangement of the sensors, i.e. along the stationary knife assembly, would be within the skill of one in the art.



3. (Original) The residue management system of Claim 2, further comprising: a processor device in communication with the sensor arrangement; wherein the processor device is configured to: receive signals corresponding to the indicators of the mass flow rate measured by the plurality of sensors; and determine a distribution of the crop residue across the width of the chopper based upon the indicators of the mass flow rate (processor capability is obvious to one skilled).  

4. (Original) The residue management system of Claim 3, wherein determining the distribution of the crop residue across the width of the chopper includes: calculating an effective center of mass flow of the crop residue within the width of the chopper based upon the indicators of the mass flow rate measured by the plurality of sensors (the effective center of mass flow calculation would be obvious using the processor discussed above).  

5. (Currently Amended) The residue management system of Claim 6, wherein the plurality of sensors arranged on the stationary knife assembly includes a plurality of load cells associated with the plurality of knives of the stationary knife assembly (picking and choosing the type of sensors used is 
  
6. (Currently Amended) The residue management system of Claim 1, wherein the plurality of sensors arranged on the stationary knife assembly are associated with a plurality of knives of the stationary knife assembly (met in the combination).  

7. (Currently Amended) The residue management system of Claim 1 wherein the knife assembly further includes a rotating knife assembly (chopper is already addressed above).
  
9. (Currently Amended) The residue management system of Claim 1, further comprising: one or more impact plates that extend at least partly into a flow path of the crop residue, wherein the sensor arrangement is further configured to measure impact forces of the crop residue on the one or more impact plates as further indicators of the mass flow rate (impact sensors in the combination is met above).
  
10. (Currently Amended) The residue management system of Claim 9, wherein the sensor arrangement further includes one or more springs coupled to the one or more impact plates and one or more displacement-measuring devices configured to measure displacement of the one or more springs (impact sensors in the combination is taught above).  
The following are already addressed above, except the combination:

13. (Currently Amended) An agricultural harvester comprising: a header configured to harvest crop material; a residue processing system to process crop residue that is separated from the harvested crop material (Mayerle, par. 56); and 
a residue management system that includes a sensor arrangement in communication with one or more components of the residue processing system, the sensor arrangement being configured to measure indicators of a mass flow rate of the crop residue through the residue processing system, the sensor arrangement including a plurality of sensors distributed across a width of the residue processing system to measure impact forces of the crop residue, on a plurality of impact plates that extend at least partly into a flow path of the crop residue, as indicators of the mass flow rate at different locations across the width of the residue processing system, and the plurality of sensors including a plurality of impact sensors configured as a plurality of load cells connected with the plurality of impact plates by rigid force-transmitting pins to measure the impact forces (load cells is taught in the combination, see in particular Bueermann, in fig 3).  

14. (Original) The agricultural harvester of Claim 13, further comprising: a processor device in communication with the sensor arrangement; wherein the processor device is configured to: receive signals corresponding to the indicators of the mass flow rate measured by the plurality of sensors; and determine a distribution of the crop residue across the width of the residue processing system (see cl. 3).  

  
The method of using is obvious in view of the apparatus addressed above:

18. (Currently Amended) A method of managing crop residue for an agricultural harvester using one or more processor devices, the agricultural harvester including a chopper with a knife assembly for reducing size of the crop residue, and a sensor arrangement in communication with the chopper, the method comprising: measuring, using the sensor arrangement, indicators of a mass flow rate of the crop residue through the chopper; determining, using the one or more processor devices, based upon the indicators of the mass flow rate, one or more of: a distribution of the crop residue within the chopper; or a total mass flow rate of the crop residue through the chopper, wherein the knife assembly of the chopper includes a stationary knife assembly, and the sensor arrangement includes a plurality of sensors arranged on the stationary knife assembly.  

19. (Original) The method of Claim 18, further comprising: determining the total mass flow rate based upon determining the distribution of the crop residue (see cl. 15).  

20. (Currently Amended) The method of Claim 18, wherein determining a distribution of the crop residue within the chopper includes: identifying, using the one or more processor devices, an 




Claim(s) 8, 11-12, 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bueermann (2003/0190939), in view of Larson et al (2019/0104681).

Bueermann teaches in the various embodiments chosen, that any crop residue mass flow sensor arrangement maybe used. 

However, further examples, such as torque and/or strain gauge sensors are not shown:

8. (Currently Amended) The residue management system of Claim 7, wherein the sensor arrangement further includes a plurality of torque sensors distributed across a width of the rotating knife assembly.  
11. (Currently Amended) The residue management system of Claim 1, wherein the sensor arrangement further includes one or more strain gauges configured to measure strain caused by movement of the crop residue through the chopper.  

Larson teaches what has been well known in the art of sensing crop flow:

“In further embodiments, the measurement device 145 can measure the torque applied to the reel 65, the torque applied to the conveyor 80, and/or the torque applied to the feeding drum 85. In yet further embodiments, the control processor 42 can measure the torque applied to the chopping drum torque applied to) the chopping drum 165 to inhibit the residue portion 280 from clogging the outlet 185 of the chopping assembly 60. In other embodiments, the measurement device 145 can be a mass flow sensor operable to measure a rate of weight/mass of at least a portion of the crop plants 20 traveling through at least one of the cutting head assembly 50, the threshing assembly 55, and the chopping assembly 60.”

“For example, the measurement device 145 is in communication with the threshing drum 90. The illustrated measurement device 145 is a strain gauge and a speed sensor operable to measure a load condition of the threshing drum 90. The load condition of the threshing drum 90 can be representative of an amount of power applied to/consumed by the threshing drum 90 to rotate the threshing drum 90 at a desired rotational velocity in the rotational direction 95.”

	It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the mass flow sensor arrangement of Bueermann with the teachings of Larson, because just as applicant demonstrated in various species/embodiments, that it would be obvious to one skilled in the sensor art to pick and choose the type of mass flow sensor using sound engineering judgement.
Supreme Court has stated that in considering obviousness “the analysis need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ.” KSR Bueermann. It is extremely well known to add more sensors and pick and choose the type of sensors used in the crop mass flow application (see teachings above by Bueermann) to yield the predictable result of more accurate mass flow sensing. 

12. (Original) The residue management system of Claim 11, with the chopper including a housing, wherein the one or more strain gauges are configured to measure strain on the housing caused by the crop residue (it would be obvious the strain gauges applied would also measure the strain on the housing, just as in Bueermann teaches with the alternate embodiment).  

16. (Currently Amended) The agricultural harvester of Claim 13, wherein the residue management system includes a chopper with a knife assembly; and wherein the sensor arrangement further includes a plurality of strain gauges configured to measure forces on the knife assembly from the crop residue (the strain gauges would be within the skill to be used with the knife assembly, as discussed above).  
17. (Currently Amended) The agricultural harvester of Claim 16, wherein the knife assembly includes a rotating knife assembly, and wherein the plurality of strain gauges are arranged on the rotating knife assembly (the arrangement is obvious as already addressed above).  

Claim(s) 8, 11-12, 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mayerle (2016/0044869) and Bueermann (2003/0190939), in view of Larson et al (2019/0104681).

Mayerle and Bueermann teaches using various sensors, except showing the strain and torque sensors.

Larson above teaches a strain gauge and a speed sensor have been well known.

	It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the mass flow sensor arrangement of Mayerle and Bueermann with the teachings of Larson, because just as applicant demonstrated in various species/embodiments, that it would be obvious to one skilled in the sensor art to pick and choose the type of mass flow sensor using sound engineering judgement.

Supreme Court has stated that in considering obviousness “the analysis need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ.” KSR Int’! Co. v. Teleflex, Inc., 550 U.S. 398, 418 (2007). The Court emphasized “the need for caution in granting a patent based on the combination of elements found in the prior art,” and has affirmed that “[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” Jd. at 415-16. In this case, the Examiner chooses an alternative embodiment or add (just as the Aplicant) the torque sensors arranged on the chopper and/or strain gauge (taught by Larson) in the sensor arrangement of Mayerle and Bueermann. It is extremely well Bueermann) to yield the predictable result of more accurate mass flow sensing. 






Response to Arguments
Applicant's arguments with respect to Claim(s) 1-20 and the amendments to the claims have been considered.


New amendments:

a plurality of sensors “arranged on a stationary knife assembly of the knife assembly of the chopper” (cl. 1);
“along the stationary knife assembly” (cl. 2, 20);
“impact forces of the crop residue, on a plurality of impact plates that extend at least partly into a flow path of the crop residue, …, and the plurality of sensors including a plurality of impact sensors configured as a plurality of load cells connected with the plurality of impact plates by rigid force-transmitting pins to measure the impact forces” (cl. 13);
“strain gauges” (cl. 16);
“wherein the knife assembly of the chopper includes a stationary knife assembly, and the sensor arrangement includes a plurality of sensors arranged on the stationary knife assembly” (cl. 18).

The Examiner, in view of the amendments presented, was necessitated to conduct additional search.  Consequently, a new rejection is presented above.  

Applicant’s argument in re Larson is non germane in view of the amendments and consequential rejection above.

Bueermann in re the limitation of the location/arrangement of the sensors is not agreed with.  Bueermann teaches the location that encompass all areas upstream from the discharge end, including on the stationary knife assembly:

“The sensor for determining the transverse distribution of straw should be located upstream from the outlet of the discharge assembly. Consequently, cost advantageous sensors with a relatively small range can be used. They can be arranged at a relatively protected place inside the housing of the discharge assembly, in this specific case, the straw chopper.”

The sensors are arranged across the crop flow width (see rejection above), which is not considered “a small number of specific sensor arrangement,” contrary to applicant’s argument.

Applicant’s argument the Bueermann does not teach load cells is not agreed with.  The impact sensors 92’ are taught to be configured to measure the mass flow from the impact forces / load on the impact plates, using a respective spring and potentiometer, therefore it performs as a load cell as known in the art.

Arguments of counsel may be effective in establishing that an examiner has not properly met his or her burden or has otherwise erred in his or her position. However, it must be emphasized that arguments of counsel alone cannot take the place of evidence in the record once an examiner has advanced a reasonable basis for it.

Since it is the language itself of the claims which must particularly point out and distinctly claim the subject matter which the applicant regards as his invention, without limitations imported from the Limitations in the specification not included in the claim may not be relied upon to impart patentability to an otherwise unpatentable claim.    In re Lundberg, 113 USPQ 530 (CCPA 1957).



Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas B Will can be reached on 5712726998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/ARPAD FABIAN-KOVACS/Primary Examiner, Art Unit 3671